Citation Nr: 9906789	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1976.  

The veteran initially submitted a claim for service 
connection for a nervous condition in October 1976.  This 
claim was denied in a December 1976 rating action.  He 
submitted an additional claim in December 1977.  At that 
time, he wrote on the claim form "please consider nsc 
pens."  In a February 1978 Deferred or Confirmed Rating 
Decision, the VA Regional Office (RO) concluded that the 
veteran had failed to prosecute his claim.  The evidence of 
record, the RO held, was insufficient for rating purposes.  

The veteran submitted an additional claim in July 1983, 
limited to service connection for a nervous disorder.  The 
instant appeal arises out of a claim for entitlement to non 
service connected pension the veteran submitted in January 
1995.  The RO denied this claim by letter in February 1995, 
and the instant appeal ensued.

Service connection for a nervous disorder was denied in a 
January 1999 rating action.  At the time that the case was 
referred to the Board for a decision on the issue of basic 
eligibility for pension benefits, no Notice of Disagreement 
(NOD) had been forthcoming on the issue of entitlement to 
service connection for this disorder.  Accordingly, this 
issue is not in an appellate status, and no current action by 
the Board is appropriate.  


FINDINGS OF FACT

1.  The veteran served on active duty from June 1975 to 
January 1976.

2.  The veteran did not serve during a period of war.


CONCLUSION OF LAW

The veteran does not meet the requirements for basic 
eligibility to receive VA nonservice-connected pension 
benefits.  38 U.S.C.A. § 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.2, 3.3 (1998).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he should be awarded a 
permanent and total rating for pension purposes.  Pertinent 
VA law and regulations provide that the Secretary shall pay 
to each veteran of a period of war who meets the service 
requirements of this section and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct, pension benefits. 
Service requirements are met if the veteran served: (1) in 
the active military, naval, or air service for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war. 38 U.S.C.A. § 1521(a)(j) (West 1991); 38 C.F.R. § 3.3 
(1998).

Thus, as a threshold requirement for the award of pension 
benefits, the veteran must demonstrate that he served during 
a period of war.  In the veteran's case, the applicable 
periods would be the Vietnam Era, beginning on February 28, 
1961, and ending on May 7, 1975; and the Persian Gulf War, 
which began on August 2, 1990.  38 C.F.R. § 3.2 (1998).

The veteran served on active duty from June 1975 to January 
1976.  This period of service is completely after the Vietnam 
Era and completely before the Persian Gulf War.  Hence, as 
all of the veteran's service was during peacetime, he does 
not meet the service requirements for pension benefits.  As 
such, there is no legal basis for the grant of these 
benefits, and the Board therefore does not have to reach a 
conclusion as to whether the veteran's disabilities would 
preclude him from all forms of substantially gainful 
employment consistent with his age, education and work 
experience.  

Given that there is no legal basis for this claim, the 
veteran's claim must be denied.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

